Title: From Thomas Jefferson to Henry Dearborn, 26 August 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            
              Dear Sir
            
            Monticello Aug. 26. 03.
          
          I inclose you a letter from mr Jackson of Tennissee, formerly a Senator from that state on the subject of Colo. Butler. he is a man of great integrity and respectability; carried sometimes beyond strict reason by an overwarm and excellent heart. another from judge Campbell on the subject of Doctr. Vandyke. I also return the one from him to you covering mine. on the subject of the robbery committed by the Cherokee Indian, the judge does not say whether it was on ours, or on the Indian side of the boundary. if on ours, we have jurisdiction without regard to persons or nations: but within their boundary we claim no jurisdiction over them. but the act of Congress of 1802 c.13. §.14. seems to settle accurately what ought to be done. I think it most probable the judge has not a copy of the law, and that he has done right by the coincidence of his own judgment with that of Congress, without knowing they had laid down a rule. if you think so, & will be so good as to signify it to me, I shall say so in the answer which I must write. not having heard from you since mine of the 13th. we live in hopes of seeing yourself & family here. Accept my affectionate salutations & assurances of great esteem & consideration.
          
            
              Th: Jefferson
            
          
        